 In the MatterofKEYSTONE WEAVING MILLS, INC., EMPLOYERandTEXTILE WORKERS UNION OF AMERICA, CIO, PETITIONERCase No. 4-KC-622ORDERDecember 1, 1950On June 16, 1950, pursuant to an unpublished Decision and Direc-tion of Election issued by the Board on May 18, 1950, an election bysecret ballot was conducted under the direction and supervision ofthe Regional Director for the Fourth Region.At the conclusion ofthe election, the parties were furnished with a tally of ballots whichshowed that 189 ballots were cast, of which 32 were for the Petitioner,55 were against the Petitioner, and 102 were challenged.No objec-tions to the conduct of the election were filed by either party withinthe time provided therefor.As the challenged ballots were sufficient in number to affect theresults of the election, the Regional Director conducted an investiga-tion and on July 7, 1950, recommended to the Board that it direct theholding of a hearing where the challenges could be fully considered.On July 24,1950, upon consideration of the Regional Director's report,the Board issued and served upon the parties an order remanding thematter to the Regional Director for a hearing.Pursuant to notice, the hearing was held on August 24 and 25, 1950,before James V. Altieri, hearing officer.All parties appeared andparticipated.On October 5, 1950, the hearing officer issued his reportin which he recommended that the Employer's challenges to 92 ballotsbe overruled and the ballots be opened and counted.Thereafter, theEmployer filed exceptions to the hearing officer's report and a sup-porting brief.The Petitioner filed a brief in support of the report.On November 1, 1950, while the Board 2 had the hearing officer'sreport, the other documents, and the entire record under consideration,'Of the 102 challenges,10 were disposed of by a stipulation of the parties at thehearing.2Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Chairman Herzog andMembers Houston and Reynolds].92 NLRB No. 76.415 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Petitioner filed charges against the Employer alleging the viola-tionof Section 8t(a) (1) and (3).The Petitioner has also filed a waiver.Ordinarily, a waiver ofunfair labor practice charges is submitted by a charging party whenit desires the Board to proceed to an election in a pending represen-tation matter.It obligates the charging party not to raise the mattersalleged in its charge as a ground for challenges or for objections toconduct affecting the results of the election. In this matter, however,a,waiver in the usual form cannot apply, as the election has alreadybeen held. In the circumstances of this case, we assume that the Pe-titioner's purpose in filing a waiver is simply to expedite, insofar aspossible, a determination of the representation issue.As to the matter in question at the hearing on challenges-whetherthe discharge of 102 employees on or about Msy 2, 1950, was in facta discharge-we do not agree, on the basis of the record now beforeus in this representation proceeding, with the hearing officer's con-clusion that these employees were not discharged.We shall defer,however, further consideration of the status of these employees pend-ing disposition of the Petitioner's charges. If complaint is issued,this matter may be consolidated with the unfair labor practice pro-ceeding; otherwise we will rule on the challenges on the basis solelyof the representation case record.